DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 13-20), filed on 11/24/2020, is acknowledged.
Claims 1-20 are pending, claims 1-12 are withdrawn, and claims 13-20 are subject to examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“member drive unit” in claims 13, 16, 18;
“cleaning member” in claims 13, 16, 18;
“load measurement unit” in claims 13, 16, 18;
“control unit” in claims 13, 16, 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“member drive unit” is interpreted as requiring the structure(s) of an air cylinder, an electric actuator (see specification at para. 0004, 0014), and equivalents thereof;
“cleaning member” is interpreted as requiring the structure(s) of a roll cleaning member, a pencil cleaning member, a buff cleaning/polishing member (see specification at para. 0013), and equivalents thereof;
“load measurement unit” is interpreted as requiring the structure(s) of a load cell (see specification at para. 0045), and equivalents thereof;
“control unit” is interpreted as requiring the structure(s) of a programmable logic controller (see specification at para. 0048), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Duplicate Claim
Applicant is advised that should claim 14 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 14 and 17 both depend on claim 13 and both recite the same limitation.

Examiner’s Comments
In claim 16, the claim language needs clarity in differentiating between (a) pressing loads and pressing amounts that were previously stored as master data, (b) pressing loads and pressing amounts that were acquired as measurement data, (c) pressing amount that was calculated, and (d) pressing amount that was controlled so that the pressing load becomes the setting load.
In claim 18, when referring back to the substrate’s surfaces, the claim language needs consistency in reciting “the first surface of the substrate” vs. “the first surface,” and in reciting “the second surface of the substrate” vs. “the second surface.”
In claim 18, the phrase “before the first step” (at last line of the claim) should be moved closer to the subject and verb. As an example, “the control unit determines, before the first step, the second movement speed . . . .”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the step of controlling pressing amount” at pg 6 line 6. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “a step of causing a control unit to control a pressing amount of the cleaning member by the member drive unit.”
Claim 16 recites “the pressing amount” at pg 7 line 1. It’s unclear if this refers back to “a pressing amount” that was calculated, as recited at pg 6 line 2 & line 5, or refers to a different pressing amount. For examination purpose, it’s interpreted as either.
Claim 16 recites “the pressing load and the pressing amount of the cleaning member for M pressing loads” at pg 7 line 4-5. First, it’s unclear if this phrase refers back to “pressing load” and “pressing amount” recited earlier in the claim, or different pressing load and pressing amount from a different time, because the correspondence relation between them was “previously stored.” Second, it’s unclear if the phrase is referring to a specific pressing load and a specific pressing amount, or nonspecific ones. Third, it’s unclear if the phrase refers to a singular pressing load and a singular pressing amount, given that the claim also recites “M pressing loads,” which is plural. Indeed, at pg 7 line 10, the claim recites “each of pressing amounts corresponding to the M pressing loads,” which suggests a plurality.
This rejection also applies to all other recitations of “the pressing load and the pressing amount” in claim 16.
Claim 16 recites “the step of calculating the pressing amount” at pg 7 line 6. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “a step of causing a control unit to calculate a pressing amount of a cleaning member corresponding to a setting load.”
Claim 16 recites “the correspondence relation . . . for N pressing loads in the master data” at pg 7 line 12. The claim earlier recites a correspondence relation for M pressing load was stored as master data; the correspondence relation for N pressing loads is “measurement data,” not master data. For examination purpose, it’s interpreted as M pressing loads.
Claim 18 recites “the step of contacting the first cleaning member and the second cleaning member with the substrate” at pg 8 lines 13-14. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recite “a step of causing a first member drive unit to contact a first cleaning member with a first surface of a substrate and causing a second causing the control unit . . .” and “a second step of causing the control unit . . . .”
Claims 14, 15, 17, 19-20 are rejected because they depend on a claim rejected under 112(b) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US Publication 20150221531).
Regarding claim 13, TANAKA teaches a substrate cleaning method (abstract). TANAKA’s method comprises:

a step of causing a load measurement unit (load cell 54, fig. 3) to measure a pressing load of the cleaning member (measuring the roll load that cleaning member 46 applies on substrate W, abstract); and
a step of causing a control unit (controller 66 which can be configured, fig. 3, abstract) to control a pressing amount of the cleaning member by the member drive unit (controlling cleaning member 46’s roll load by regulating actuator 56, which vertically moves the cleaning member, abstract), on the basis of a measurement value of the load measurement unit (based on a measured value of the load cell 54, abstract), so that the pressing load of the cleaning member becomes a setting load (so that cleaning member 46’s roll load reaches a preset roll load, para. 0027-29).
TANAKA teaches that in the step of controlling the pressing amount (as explained above), the control unit repeats (controller 66 performs feedback control, para. 0058, 0073; a person having ordinary skill in the art would understand that this operation is repeated, see fig. 7) an operation of: 
comparing the measurement value of the load measurement unit with the setting load (controller 66 compares the measured roll load, as measured by load cell 54, with the preset roll load, para. 0058, 0073);
changing the pressing amount of the cleaning member by a first movement amount (based on the difference between measured roll load and preset roll load, the controller changes the cleaning member’s movement and roll load via the actuator, para. 0058, 0073; see fig. 7, the amount of increase at a later time interval, e.g., in the 1s-2s interval, the 2s-3s interval, or the 3s-
changing the pressing amount of the cleaning member by a second movement amount (the controller changes the cleaning member’s movement and roll load based on the difference value, as explained above; see fig. 7, the amount of increase at an earlier time interval, e.g., in the 0s-1s interval, maybe considered “second movement amount”) larger than the first movement amount (the amount of increase at an earlier time interval is greater than the amount of increase at an later time interval, see fig. 7, the slope becomes more flat as the measured roll load approaches preset roll load) so that the difference value decreases (the difference between measured roll load and preset roll load decreases over time, as explained above),
until the difference value becomes equal to or smaller than some threshold, such as zero or almost zero (see fig. 7, the measured load roll reaches the preset roll load).
Although TANAKA does not explicitly use the term “threshold value,” it’s reasonably expected that TANAKA’s controller controls the cleaning member’s roll load using threshold values. As explained above, the controller changes the cleaning member’s movement and roll load based on a difference between measured roll load and preset roll load. Because the difference is a number or value that triggers change, it’s considered a threshold. In other words, TANAKA’s controller is using a value (i.e., “threshold value”) in deciding when to change the cleaning member’s movement and roll load and by how much.
Moreover, because the amount of change decreases as the difference value decreases (as explained above; see fig. 7, as measured roll load approaches preset roll load, the slope becomes more flat), it’s reasonably expected that TANAKA is using a plurality of threshold values, some of which correspond to the recited “first threshold value” and “second threshold value.” Thus, 
Lastly, a person having ordinary skill in the art would understand that the controller no longer needs to repeat the operation of comparing and changing roll loads when the difference value is zero or almost zero, i.e., when “the difference value becomes equal to or smaller than the first threshold value.”
Regarding claim 14, TANAKA as modified teaches the substrate cleaning method according to claim 13. TANAKA teaches the cleaning member is a roll cleaning member (roll cleaning member 46 or 48, fig. 2-3, abstract).
Regarding claim 17, TANAKA as modified teaches the substrate cleaning method according to claim 13. TANAKA teaches the cleaning member is a roll cleaning member (roll cleaning member 46 or 48, fig. 2-3, abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA, in further view of OIKAWA (US 20020029431).
Regarding claim 15, TANAKA as modified teaches the substrate cleaning method according to claim 13.
TANAKA does not explicitly teach wherein the member drive unit is an electric actuator. Instead, TANAKA uses air cylinder 56 as the actuator (para. 0052).
OIKAWA teaches a substrate cleaning apparatus and method using cleaning members (roll sponges) and load measurement unit (load cells), just like TANAKA and the present application. Thus OIKAWA is analogous. 
OIKAWA teaches that the cleaning members (roll sponges) can be driven by an electric actuator (see fig. 3, para. 0025, a ball screw type of electric actuator). OIKAWA also teach the same or similar steps as TANAKA: e.g., causing a member drive unit (electric actuator) to press the cleaning member against the substrate (para. 0029-30); causing a load measurement unit (load cells 19 & 20) to measure the cleaning member’s pressing load (para. 0029-30); and causing a control unit (controller 56 and control unit 55) to control a pressing amount of the cleaning member by the member drive unit, on the basis of a measurement value of the load measurement unit (using measurements from load cells), so that the pressing load of the cleaning member becomes a setting load (para. 0029-30).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to substitute TANAKA’s member drive unit with OIKAWA’s member drive unit, with reasonable expectation of driving the cleaning members. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, B. Here, TANAKA and OIKAWA teach similar structures and steps of cleaning a substrate with a cleaning member, and their member drive units are both actuators that serve the same function of moving the cleaning member. Thus, the substitution would’ve yielded predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA (Japanese Publication JPH10229063, as translated by Espacenet).
Regarding claim 16, NISHIMURA teaches a substrate cleaning method (abstract, para. 0001, applying a cleaning tool to a substrate). 
NISHIMURA’s method comprises: 
a step of causing a control unit to calculate a pressing amount (controller 34 sets the control values of a pressing means that presses cleaning tool 8 against a substrate, e.g., para. 0065-66, 0071, 0076, 0079, 0081, 0084, 0090; the controller calculates the control values using a relational expression or equation, e.g., fig. 9, para. 0017-19, 0074-76) of a cleaning member (when pressed against the substrate, cleaning tool 8 applies a pressing load corresponding to the control values, e.g., para. 0019, 0031, 0042, fig. 1, 3, 11, 13, 15, 18-22) corresponding to a setting load (control value corresponding to a specified or designated pressing load, e.g., para. 0010, 0013, 0015, 0019, 0031, 0076, 0084);
a step of causing a member drive unit (the pressing means can be air cylinder 20 or 131, para. 0046-48, 0081, 0113, 0115 fig. 4, 10, 11, 19-22; or it can be linear actuator 70, 0088-91, 0098, fig. 13, 14, 15, 18) to press the cleaning member against a substrate (pressing means presses cleaning tool 8 against the substrate, as explained above) by the calculated pressing amount (using the calculated control values to control cleaning tool 8's pressing load against substrate, as explained above);
 a step of causing a load measurement unit (pressing load detecting means, such as load meter 53, para. 0054, fig. 5; pressure sensor 31, para. 0049, fig. 3; and/or pressure sensor 60, para. 0081, fig. 11) to measure a pressing load of the cleaning member (the pressing load detecting means measures pressing load, para. 0049, 0054, 0081); and 

NISHIMURA teaches wherein the control unit (controller 34 comprises a memory 41 for storing data, para. 0013, 0030, 0073, 0082, 0106, fig. 10, 12, 14) previously stores (storing data in an old preparation step; NISHIMURA teaches performing multiple preparation steps and storing data in each preparation step) a correspondence relation between the pressing load and the pressing amount of the cleaning member (storing a relational expression or equation based on the correspondence between actual pressing load and the control value of the pressing means, para. 0013, 0030, 0073, 0082, 0106) for M pressing loads (for two or more points or pressing loads, para. 0013, 0030, 0073, 0082, 0106; the specific points or pressing loads can be predetermined, see para. 0060-61) as master data (data stored in memory 41 may be considered the master data).
NISHIMURA teaches that in the step of calculating the pressing amount (calculating control values using a relational expression or equation, as explained above):
the control unit acquires the correspondence relation between the pressing load and the pressing amount of the cleaning member (when performing a new preparation step, controller 34 determines the correspondence between actual pressing loads and the control values, as explained above) for N pressing loads among the M pressing loads (for two or more points or 
the control unit corrects each of pressing amounts corresponding to the M pressing loads in the master data (replacing data in the memory, para. 0067, when performing a new preparation step), on the basis of the measurement data (using data measured in the new preparation step, para. 0067), so that the correspondence relation between the pressing load and the pressing amount for the N pressing loads in the master data approaches the correspondence relation between the pressing load and the pressing amount for the N pressing loads in the measurement data (the previously stored correspondence between actual pressing loads and control values would be changed to the newly acquired correspondence between actual pressing loads and control values), and generates data for movement amount calculation showing the correspondence relation between the pressing load and the pressing amount for the M pressing loads (controller 34 generates a relational expression or equation for the correspondence between actual pressing loads and control values of the pressing means, para. 0074-75; because the pressing means moves the cleaning tool 8, the control values are related to cleaning tool 8's movement amounts), and 
the control unit (controller 34) calculates the pressing amount of the cleaning member corresponding to the setting load, on the basis of the correspondence relation between the pressing load and the pressing amount in the data for movement amount calculation (using the relational expression or equation for the correspondence between actual pressing loads and .  

Allowable Subject Matter
Claims 18-20 contain allowable subject matter. 
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest fairly the subject matter of claim 18, an independent claim. It’s well known in the substrate-processing art to use two cleaning members to clean a substrate by simultaneously contacting both cleaning members with the substrate (see, e.g., US publication 20130098397 to WANG). But the prior art does not teach or fairly suggest that: each of the two cleaning members moves towards the substrate from an initial position to an intermediate position, before contacting the substrate; one cleaning member’s initial position is farther away from the substrate than the other cleaning member’s initial position, but their respective intermediate positions are the same distance away from the substrate; the two cleaning members simultaneously move from their respective initial positions and simultaneously arrive at their respective intermediate positions, despite different traveling distances; the two cleaning members travel from their respective initial positions to their respective intermediate positions at different speeds; the controller calculates the speed for one of the cleaning members before they start moving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714